DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Ngantung et al. (US 2016/0096989 A1). 
Regarding claims 1 and 3,  Ngantung teaches compositions for stimulating oil or gas wells, in fracturing process, for hydrocarbon production comprising nonionic surfactants such as poly(alkylene glycol) ether carboxylic acid having 8-20 carbon atoms in the alkyl, aryl, alkaryl or aralkyl group and 1-40 EO; [0062] which meets the 
                               
    PNG
    media_image1.png
    95
    263
    media_image1.png
    Greyscale
 
At the time, before the effective filling date, of invention it would have been obvious to an artisan of ordinary skill I the art to select the surfactant (V) with the claimed carbon and EO numbers with the motivation of selecting a functional equivalent composition, and also fine tuning the surfactant’s properties, such as viscosity or hydrophilic/lipophilic balance suited for specific applications due to differences in geologic subterranean formations containing hydrocarbon sources.  Furthermore, note that in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed Cir. 1990), [MPEP 2144.05, R5].

Claim 4 is are rejected under 35 U.S.C. 103 as being unpatentable over Ngantung et al. (US 2016/0096989 A1), as applied to claim 1 and further in view of Takano et al. (JPH0317193 A) as further evidenced by Muller et al. (US 2015/0210 914 A1).
Regarding claim 4,  Ngantung does not teach the instantly claimed polyoxyethylene dicarboxylic acid surfactant.  However, Takano teaches a cleaning detergent composition comprising the instantly claimed anionic surfactant shown below;
2- (OCH2 CH2)n -O-CH2COOM  
Wherein M=H or akali metals, and n=1-250; [abstract, claim 1]. Takano and Ngantung are related art that of application of polyoxyethylene carboxylic acid surfactants in energy productions such as drilling or fracking. At the time before effective filing date of invention, it would have been obvious to a person of ordinary skill in the art to add the surfactant of Takano to Ngantung’s composition with the motivation of improving the hydrocarbon production operation of Ngantung due to providing a surface cleaning and protection properties; [abstract].  Furthermore, by adjusting the n (ethoxylation degree) a desired surfactant that would result in a fracking fluid with a proper viscosity, fluidity, stringent biodegradability and stable under extreme physical conditions (i.e. drilling or fracking) as evidenced by Muller; [0001-8]. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 and 3-4 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-6 of copending Application No. 16055890 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because;
Claims 1 and 3-4 are provisionally rejected over claims 1 and 3-6 of copending application 16055890 which are similar in scope and corresponding limitations.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 3-4 have been considered but are moot because the new ground of rejection does not rely on the reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  



Correspondence

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dr. Mohammad Reza Asdjodi whose telephone number is (571)270-3295.  The examiner can normally be reached on 9 AM- 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status 

/M.R.A./
Examiner, Art Unit 1767
2021/03/21

/MARK EASHOO/Supervisory Patent Examiner, Art Unit 1767